DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	The applicant’s amendment filed 07/11/2022 has been entered. Claim 1 has been amended, and no additional claims have been added or cancelled. Accordingly, claims 1, 3-5, and 7 are pending and are under examination.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2021 and 12/09/2021 were considered in the previous office action, but were mistakenly not included or noted as being considered by the examiner. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Declaration of Shuzo Yamashita, Ph.D. under 37 CFR § 1.132
The declaration under 37 CFR 1.132 filed 07/11/2022 is insufficient to overcome the rejection of claims 1, 3-5, and 7 based upon 35 USC § 103 as set forth in the last Office action because: the statements are not found persuasive and the claims remain obvious under § 103 based on a different rationale (close but not overlapping ranges of tensile strength), as necessitated by the amendment.
The declarant’s statements in paragraphs 7-8 of the declaration, concerning impurities and precipitates, characterized by “However, Chen fails to disclose manufacture of low impurity magnesium using high purity raw materials” are not found persuasive. Using higher purity starting materials to achieve a higher purity final product is known and routine in the art, as evident from [0018], [0030] of Chen, and as such, even if Chen’s inventive alloy contains 0.15 wt% of impurities, it is well-within the abilities of a person of ordinary skill in the art to make minor changes to the production process (Chen [0096]) to further purify the alloy or mitigate introduction of impurities into the alloy during production. In view of the substantial elimination of impurities being obvious to one of ordinary skill in the art, the issue of “suppress[ing] generations of precipitates other than Zr bearing precipitates” would not be an issue.
With regard to the arguments that in Chen, the product is subjected to a T6 temper treatment which comprises artificial aging, which necessarily generates precipitates (see paragraphs 11-16 of arguments, the arguments are respectfully not found persuasive as the applicant has not presented any evidence to suggest that the precipitates, if present, are not Zr-bearing precipitates having a particle size larger than 100 nm. Absent evidence to suggest otherwise, there is a reasonable presumption that in view of the alloy being solution heat treated (as the presently-disclosed invention), even if precipitates are formed, that they would be smaller than 100 nm; this is due to the nature of precipitate formation which occurs wherein no precipitates exist (by definition of solution heat treatment), and due to heat + time, extremely small precipitates begin to nucleate from the solution from the atomic scale. Even if the precipitates are slightly larger than 100 nm, the applicant has not demonstrated criticality of the claimed 100 nm precipitate size, let alone the claimed 288 MPa lower bound. A yield strength of 288 MPa is still close, but not overlapping with Chen’s value of 275 MPa; in light of all the evidence of record (which is only two inventive examples, and no comparative examples), a difference of 13 MPa (4.72% greater) is insufficient to provide a basis of criticality of the claimed ranges or unexpected results. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (MPEP 716.02). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d) II.). Moreover, this does not account for the modification of Chen with Bayer and Westengen, who further suggest that reducing the average crystal grain diameter to a range of, for example, 1-5 µm not only increases the tensile strength (Bayer [0052], [0020]), but also increases the elongation at fracture (Westengen, Fig. 3, [0038]). Thus, the combination of the three references – Chen, Bayer, and Westengen – is prima facie expected to meet the claimed limitations. 
The examiner emphasizes that the declaration does not provide evidence that would suggest that the small, nucleated precipitates alleged to be formed during the T6 treatment of Chen would be larger than 100 nm, and even if the precipitates were larger than 100 nm, how such a difference would be non-obvious or yield unexpected results. As such, the 103 rejections are maintained.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive.
The arguments are primarily based on the declaration, and as such, the examiner’s response to the arguments can be found in greater detail in the “Declaration” section above. With regard to the argument that substantial amounts of precipitates are formed during the artificial aging step as part of the T6 treatment, the examiner notes that the declarant has not presented any evidence to suggest that the alleged precipitates have a grain size of greater than 100 nm, particularly in view of Chen and the claimed invention teaching solution heat treatment, which necessarily means that after solution heat treatment, all the elements are in solid solution. Even if when aging is performed, there is a reasonable presumption that any precipitates that may be formed would be smaller than 100 nm; this is due to the nature of precipitate formation which occurs wherein no precipitates exist (by definition of solution heat treatment), and due to heat + time, extremely small precipitates begin to nucleate from the solution from the atomic scale. 
With regard to the arguments concerning impurities (see page 5 of arguments), even if the final impurity level is greater than the initial impurity level, it is nonetheless obvious to a person of ordinary skill in the metallurgical arts to mitigate introduction of impurities. Chen states “Anyone familiar with the profession Without departing from the scope of the technical solution of the present invention, the technical personnel of the present invention will of course use the disclosed technical content to make some changes or modifications to become equivalent embodiments with equivalent changes. However, any content that does not depart from the technical solution of the present invention is based on the present invention. The technical essence of the invention Any simple modification, equivalent change and modification made to the above embodiments are all within the scope of the technical solution of the present invention.” (see [0096]). Therefore, it is reasonable to expect a person of ordinary skill in the art to find it obvious to minimize impurities during the process using conventional impurity removal methods, and use high purity starting materials (Chen [0018], [0030]) in order to achieve the claimed purity/impurity levels. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 105256213 A; of record) in view of Bayer et al. (US 20140200652 A1; of record) and Westengen et al. (US 20090090479 A1; of record).
	Regarding claim 1:
	Chen discloses a biomedical Mg-Zn-Zr-Mn magnesium alloy containing the following overlapping composition:
Element (wt %)
Instant claim 1
(consisting of)
Chen 
(Abstract)
Zn
0.95-2.00
1.5-5
Zr
0.05 to <0.30
0.1-1.5
Mn
0.05-0.20
0.1-3
Mg
and unavoidable impurities
Balance
Balance


In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the claimed content of each of Fe, Ni, Co, and Cu being impurities in an amount of less than 10 ppm (0.001%), Chen teaches that the impurity content is 0.01% [0018], which is close, but not overlapping with the claimed ranges. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
However, Chen discloses that the alloy only contains Mg, Zr, Zn, and Mn and unavoidable impurities (Abstract); Chen explicitly states that “Except for Mg, Zn, Zr, Mn, all other elements are in the form of impurities” [0030]. As such, it is understood that any other elements would be considered as impurities, and would therefore be obvious to one of ordinary skill in the art to exclude other elements as much as possible. This can be achieved by using, for example, higher purity starting materials [0018], [0030].
Although Chen does not explicitly teach that the magnesium alloy does not contain precipitates each having a particle size of smaller than 100 nm, Chen teaches that the alloy undergoes an artificial aging strengthening treatment which comprises a solid solution treatment [0017]. Thus, it is prima facie expected that all of the alloying constituents (Zn, Zr, and Mn) are in solid solution with the magnesium, which means that it is prima facie expected that there would be an absence of any precipitates. The solid solution phase (i.e. the primary structure constituting the alloy) meets the claimed “matrix phase consisting of a single-phase solid solution”. Furthermore, Chen teaches that Mn forms high melting point compounds with impurities, which precipitate at the bottom during the smelting process, and that Mn plays a role in impurity removal [0066]; suggests that if there are any impurities, they will precipitate, but will precipitate in such a way (settling at the bottom of the melt) that they can be removed. Therefore, even if there are any Zn, Zr, and Mn precipitates in the final alloy, it is prima facie expected that they are present in quantities/sizes so small that they would be within the claimed range of smaller than 100 nm. A solution means a phase in which a solute is completely dissolved in a main phase (i.e. a matrix phase); anything not dissolved in the main phase is considered a precipitate. Thus, the alloy of Chen necessarily only contains a matrix phase (the magnesium alloy) and the precipitates as discussed above, which meets the claimed limitation of the magnesium alloy ‘consisting of’ language.
Chen further teaches that the tensile strength ranges from 245-275 MPa (see Table 1 in original Chinese document), which is close, but not overlapping with the claimed range of 288-300 MPa. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I.). 
	Chen is silent regarding the matrix phase having a particle size distribution with an average crystal particle size from 1.0 to 3.0 µm and a standard deviation of 0.7 or smaller.
Bayer teaches a magnesium alloy containing zinc as the major alloying elements, used for absorbable implants such as stents (Abstract), wherein the grain size of the microstructure has a statistic average (95% of all measured grains are present in this size range) of 1-5 µm [0054], which overlaps with the claimed range of 1.0-3.0 µm, and which prima facie is expected to overlap with the claimed standard deviation of 0.7 or smaller. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In the case in which the standard deviation of Bayer does not overlap with the claimed standard deviation, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
Bayer further teaches that Zr is a very effective grain refining element, and that the fine grain size leads to an increase in the tensile strength, without lowering the strain [0020]. As such, modifying Chen with Bayer to achieve, for example, an average crystal grain size of 1 µm, would prima facie be expected to result in a tensile strength that falls within the claimed range of 288-300 MPa.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include the grain size of Bayer, as doing so would allow for fine grain sizes which leads to an increase in tensile strength without lowering the strain.
	
	Chen and Bayer are silent regarding the fracture elongation exceeding 30% measured in according with JIS Z2241.

    PNG
    media_image1.png
    805
    1083
    media_image1.png
    Greyscale
	Westengen teaches a process for casting a magnesium alloy (Abstract), and further discusses that “It is well known that fine grain size is beneficial for the ductility of an alloy. This relationship is illustrated in the annexed FIG. 3, in which the relationship between grain size and relative elongation has been shown. On the horizontal axis the average grain size has been represented expressed in µm, whereas the vertical axis gives the relative elongation expressed in %. In the graph there are shown two different compositions, first pure Mg, line 35 and an Mg-alloy designated AZ91 (Mg-9% Al, 1% Zn), line 36.” [0038], (Fig. 3). Fig. 3 has been provided below:

	Based on the disclosure of Westengen, one of ordinary skill in the art would recognize that regardless of whether pure magnesium or an alloy of magnesium is used, there is a reliable and clear correlation between the average grain diameter and the elongation of magnesium. That is, smaller average grain diameters result in higher elongation (i.e. greater ductility).
	Thus, one of ordinary skill in the art would find it obvious to try to use a smaller average grain diameter with a reasonable expectation of predictably achieving a higher elongation, such as an elongation at fracture of 38% or more (MPEP 2143 I. E.). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Bayer to achieve a smaller average grain diameter, based on the disclosure of Westengen, in order to predictably obtain a higher elongation and ductility such as an elongation ranging from 38-50%.
	
	Regarding claims 3:
	Chen, Bayer, and Westengen teach the method as applied to claim 1 above. 
With regard to the magnesium alloy not containing rare-earth elements and aluminum, Chen teaches that the impurity content is 0.01% [0018], which is close, but not overlapping with the claimed ranges. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
However, Chen discloses that the alloy only contains Mg, Zr, Zn, and Mn and unavoidable impurities (Abstract); Chen explicitly states that “Except for Mg, Zn, Zr, Mn, all other elements are in the form of impurities” [0030]. As such, it is understood that any other elements would be considered as impurities, and would therefore be obvious to one of ordinary skill in the art to exclude other elements, such as rare-earth elements and aluminum, as much as possible. This can be achieved by using, for example, higher purity starting materials [0018], [0030].
Regarding claim 4:
Chen, Bayer, and Westengen teach the method as applied to claim 1 above.
Chen and Bayer are silent regarding the fracture elongation of the magnesium alloy being 38% or more% (as required by claim 1) and 50% or less as required by claim 4.
As discussed in the rejection of claim 1 above, Westengen teaches a process for casting a magnesium alloy (Abstract), and further discusses that “It is well known that fine grain size is beneficial for the ductility of an alloy. This relationship is illustrated in the annexed FIG. 3, in which the relationship between grain size and relative elongation has been shown. On the horizontal axis the average grain size has been represented expressed in µm, whereas the vertical axis gives the relative elongation expressed in %. In the graph there are shown two different compositions, first pure Mg, line 35 and an Mg-alloy designated AZ91 (Mg-9% Al, 1% Zn), line 36.” [0038], (Fig. 3).

	Based on the disclosure of Westengen, one of ordinary skill in the art would recognize that regardless of whether pure magnesium or an alloy of magnesium is used, there is a reliable and clear correlation between the average grain diameter and the elongation of magnesium. That is, smaller average grain diameters result in higher elongation (i.e. greater ductility).
	Thus, one of ordinary skill in the art would find it obvious to try to use a smaller average grain diameter with a reasonable expectation of predictably achieving a higher elongation, such as an elongation at fracture of 38% or more and 50% or less (MPEP 2143 I. E.). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen in view of Bayer to achieve a smaller average grain diameter, based on the disclosure of Westengen, in order to predictably obtain a higher elongation and ductility.

Regarding claim 5:
Chen, Bayer, and Westengen teach the method as applied to claim 1 above. 
Chen further teaches that the yield strength (i.e. proof strength) ranges from 190-240 MPa (see Table 1 in original Chinese document) which overlaps with the claimed range of 145-220 MPa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). Although Chen is silent regarding the values being measured in accordance with JIS Z2241, these properties are prima facie expected to be the same or substantially similar when measured in accordance with JIS Z2241.
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).

Regarding claim 7:
Chen, Bayer, and Westengen teach the method as applied to claim 1 above. Chen further teaches that the magnesium alloy is a bio-medical magnesium alloy that can be used as an implant for the human body (Abstract), which meets the claimed “medical device comprising a metal member”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735